Citation Nr: 1117785	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-28 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to increased initial evaluations for residuals, history of transitional cell carcinoma of the bladder, with involvement of left kidney resulting in left nephrectomy, in excess of 0 percent from November 13, 2002 to October 16, 2008; in excess of 10 percent from October 17, 2008 to June 15, 2009; and, after a period of a temporary total rating, in excess of 30 percent from July 29, 2009 to December 13, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from May 1942 to November 1945.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, regional office (RO).  That rating decision granted service connection for residuals of bladder cancer and assigned an initial noncompensable rating.  In June 2009, the Board remanded the case for additional development.  In a March 2010 rating decision, the RO recharacterized the service-connected disability as residuals, history of transitional cell carcinoma of the bladder, with involvement of left kidney resulting in left nephrectomy, and granted a 10 percent evaluation from October 17, 2008, a 100 percent evaluation from June 16, 2009, and a 30 percent evaluation from July 29, 2009.  In August 2010, the Board again remanded the case.  In a March 2011 rating decision, the RO increased the evaluation to 100 percent from December 14, 2009.  

The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the appeals period prior to October 17, 2008, the Veteran's service-connected residuals, history of transitional cell carcinoma of the bladder, with involvement of left kidney resulting in left nephrectomy, were not manifested by reoccurrence, metastasis, voiding dysfunction, or renal dysfunction.

2.  From October 17, 2008 to June 18, 2009, the evidence shows that the Veteran's service-connected residuals, history of transitional cell carcinoma of the bladder, with involvement of left kidney resulting in left nephrectomy, were manifested by urinary frequency, with the Veteran awakening three to four times per night to void.

3.  Resolving reasonable doubt in the Veteran's favor, his service-connected residuals, history of transitional cell carcinoma of the bladder, with involvement of left kidney resulting in left nephrectomy, were manifested by reoccurrence or metastasis as of July 29, 2009.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability evaluation for residuals, history of transitional cell carcinoma of the bladder, with involvement of left kidney resulting in left nephrectomy, prior to October 17, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115b, Diagnostic Code 7528 (2010).

2.  The criteria for an initial 20 percent disability evaluation for residuals, history of transitional cell carcinoma of the bladder, with involvement of left kidney resulting in left nephrectomy, from October 17, 2008, to June 18, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115b, Diagnostic Code 7528 (2010).

3.  The criteria for an initial 100 percent disability evaluation for residuals, history of transitional cell carcinoma of the bladder, with involvement of left kidney resulting in left nephrectomy, from July 29, 2009, to December 13, 2009, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.115b, Diagnostic Code 7528 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an initial effective date and rating assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained a medical opinion as to the severity of the disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Evaluation

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).  

The Veteran was first treated for transitional cell carcinoma of the bladder in 1977.  Service connection was granted in the June 2006 rating decision based on presumptive service connection due to radiation exposure in service.  38 C.F.R. § 3.309 (d).  The Veteran's disability is rated under Diagnostic Code 7528.  

Diagnostic Code 7528 provides that a 100 percent disability evaluation will be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular warrants a 100 percent evaluation.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent evaluation.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101 warrants a 60 percent evaluation.  Renal dysfunction with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101 warrants a 30 percent evaluation.  Renal dysfunction with albumin and casts with history of acute nephritis; or, hypertension non-compensable under DC 7101 warrants a noncompensable evaluation. 38 C.F.R. § 4.115a.

Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  Where there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times a day, a 60 percent evaluation is warranted.  A 40 percent rating is warranted where the disorder requires the wearing of absorbent materials which must be changed 2 to 4 times a day.  A 20 percent evaluation is warranted where the disorder requires the wearing of absorbent materials that must be changed less than 2 times per day.  38 C.F.R. § 4.115a.

For a rating based on urinary frequency, a 40 percent evaluation is warranted when there is a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent evaluation is warranted when there is a daytime voiding interval between one and three hours, or, awakening to void three to four times per night.  A 10 percent evaluation is warranted for a daytime voiding interval  between two and three hours, or; awakening to void two times per night.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 30 percent evaluation is warranted for urinary retention requiring intermittent or continuous catheterization.  A 10 percent evaluation is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A noncompensable evaluation is warranted for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  38 C.F.R. § 4.115a.

The Veteran underwent cystoscopy and resection of recurrent bladder tumors in February 1992, July 1996, and again in January 2000.  

VA outpatient treatment records dated from June 2001 to November 2001, and from April 2003 to December 2003 did not note any recurrence of bladder tumors.  A February 2007 cystoscopic examination/flexible endoscopy noted negative bladder tumor check.  

A VA examination in May 2008 noted that the Veteran had no signs of recurrence of his bladder cancer, and no urinary symptoms.  His urologic condition was described as stable.  

In a statement received from the Veteran on October 17, 2008, he noted that he needed to urinate more, "fairly frequently, 3 to 4 times per day and 2 to 3 times per night."  He also described problems with urinary urgency.  

In May 2009, the Veteran's representative submitted a VA CT report dated in February 2009 that showed a suspected urothelial tumor of the left renal collecting system.  

VA examination conducted in September 2009 described a daytime voiding interval of one to two hours and nocturia four times per night.  The Veteran did not require protective pads or absorbent materials, but he did require toilet mapping and urinal in the automobile.  The examiner found no evidence of recurrence of bladder cancer, but diagnosed urothelial cancer resulting in left nephrectomy that was described as a continuum of the original condition.  

This resulted in the RO expanding the service connected disability to residuals, history of transitional cell carcinoma of the bladder, with involvement of left kidney resulting in left nephrectomy, and rating the current disability based on residuals.  

A December 2009 operative report included a diagnosis of bladder cancer and noted the Veteran underwent a transurethral resection of the prostate.  A July 2010 statement from the Veteran's treating physician, R.Z., M.D., stated that the Veteran had surgery on July 1, 2010, and "it was discovered that he has a recurrence of bladder cancer."  

Pursuant to the Board's most recent remand, a VA physician reviewed the claims folder and provided a statement dated in January 2011.  The physician stated that, based on the evidence of record, the date of local recurrence or metastasis of the Veteran's bladder cancer was most likely between June 16, 2009, and December 14, 2009.  He noted that the Veteran had a cystoscopy on June 16, 2009 that did not reveal the presence of any bladder tumors, but that a December 14, 2009 bladder cystoscopy and bladder neck biopsy had shown a low grade, papillary, ureothelial carcinoma with no evidence of invasion.

Ratings Prior to June 16, 2009

The evidence of record covering the appeals period prior to October 17, 2008, does not show the presence of bladder cancer or any noted residuals of voiding dysfunction or renal dysfunction.  Thus, a compensable rating is not warranted prior to October 17, 2008.

The Veteran's statement received on October 17, 2008, provides evidence of urinary frequency of two to three times per night.  This is further supported by the September 2009 VA examination findings that note nocturia four times per night.  Based on this evidence, the Board finds that a 20 percent rating based on urinary frequency is appropriate from October 17, 2008.  38 C.F.R. § 4.115a, Diagnostic Code 7528.  

Rating From July 29, 2009 to December 13, 2009

The January 2011 VA physician's statement found the date of local recurrence or metastasis of the Veteran's bladder cancer as most likely between June 16, 2009, and December 14, 2009.  A temporary 100 percent rating was in effect from June 16, 2009, to July 28, 2009.  Based upon the VA physician's statement, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 100 percent evaluation is warranted from July 29, 2009, for active malignancy based on local recurrence or metastasis of the Veteran's carcinoma.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

ORDER

An initial evaluation for residuals, history of transitional cell carcinoma of the bladder, with involvement of left kidney resulting in left nephrectomy, in excess of 0 percent from November 13, 2002 to October 16, 2008 is denied.

A 20 percent initial evaluation for residuals, history of transitional cell carcinoma of the bladder, with involvement of left kidney resulting in left nephrectomy, from October 17, 2008 to June 15, 2009, is granted, subject to controlling regulations governing the payment of monetary awards. 

A 100 percent initial evaluation for residuals, history of transitional cell carcinoma of the bladder, with involvement of left kidney resulting in left nephrectomy, from July 29, 2009 to December 13, 2009, is granted, subject to controlling regulations governing the payment of monetary awards. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


